Citation Nr: 1747630	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO. 12-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a skin disorder, to include nevus, actinic keratosis, seborrheic keratosis, basal cell carcinoma, squamous cell carcinoma and malignant melanoma, as due to exposure to an herbicide agent and ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962 and from August 1963 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2011 rating decisions of the Jackson, Mississippi Regional Office (RO). The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Montgomery, Alabama. 

In August 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record. 

In January 2017, the Board remanded the appeal to the RO for additional action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was not caused by service and did not manifest to a compensable degree within one year of service separation.

2. The Veteran's skin disorder, to include nevus, actinic keratosis, seborrheic keratosis, basal cell carcinoma, squamous cell carcinoma and malignant melanoma, was not caused by the Veteran's in-service exposure to herbicide agents or ionizing radiation. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014). 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016). 

2. The criteria to establish service connection for a skin disorder have not been met. 38 U.S.C.A. §§ 1110, 1112(c), 1116(a)(2), 1131, 1137 (West 2014). 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a February 2010 and June 2010 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The February 2010 and June 2010 notices were issued to the Veteran prior to the January 2011 and October 2011 rating decisions. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.




II. Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Bilateral Hearing Loss

Bilateral hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Additionally, as a chronic disease, bilateral hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3). 

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The record reflects that the Veteran has bilateral hearing loss which meets the requirements stated in 38 C.F.R. § 3.385, and that he underwent in-service noise exposure, as well as post-service occupational noise exposure. 

However, the Veteran's relevant service treatment records (STRs) indicate no complaints or treatment for bilateral hearing loss, including audiograms that indicate his hearing was within normal limits. In two pre-entrance medical history and medical examination reports, dated October 1958 and August 1963, the Veteran reported no medical history of hearing loss, no ear abnormalities were noted, and the August 1963 audiometer reading indicated no bilateral hearing loss for VA purposes. 

In five service department medical examination reports, dated March 1962, July 1964, April 1966, December 1966, and February 1969, no ear abnormalities were noted. In the April 1966, December 1966, and February 1969 medical history reports, the Veteran reported no hearing loss. Audiometer readings conducted in March 1962, July 1964, and April 1966 showed no bilateral hearing loss for VA purposes.

In his two pre-separation medical history and medical examination reports, dated September 1962 and January 1970, the Veteran reported no hearing loss, no ear abnormalities were noted, and the September 1962 audiometer reading indicated no bilateral hearing loss for VA purposes.

In March 2010, the Veteran underwent a private audiology examination. The Veteran was diagnosed with sensorineural, moderate, high frequency hearing loss. The examiner opined that the Veteran's bilateral hearing loss was "likely initiated" during service. However, the "history" section of the examination report indicates that the Veteran told the examiner that his separation examination showed bilateral hearing loss. 

The March 2010 examination report is not probative. Contrary to the Veteran's report to the examiner, the Veteran's STRs show no bilateral hearing loss for VA purposes and there is no indication the examiner reviewed the Veteran's STRs. While the law does not require that an examiner review the claims file, in order for an opinion to be probative, the examiner must have an accurate and complete understanding of the Veteran's medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Therefore, this medical opinion is of no probative value. 

The Veteran underwent a VA audiological examination in July 2010, accompanied by a review of the claims folder. The examiner noted that the STRS showed no significant hearing shift for either ear. After testing, the examiner found that it was less likely than not that the Veteran's hearing loss was the result of noise exposure during military service. The examiner noted that the Institute of Medicine's Report on noise exposure in the military concluded that based on current medical knowledge, hearing loss occurs immediately and there is no scientific support for
delayed onset NIHL weeks months or years after the exposure event Veteran
was exposed to significant noise in occupation which may have contributed to
hearing loss

In an April 2017 addendum to the July 2010 VA examination, the examiner converted thresholds from ASA to ISO. The examiner opined that the Veteran's bilateral hearing loss was not caused by service, but may have been caused by the Veteran's post-service occupational exposure to hazardous noise environments. The examiner also noted that the Veteran denied any hearing loss at service separation in February 1970. 

In his August 2016 hearing testimony, the Veteran reasserted that his in-service noise exposure caused his bilateral hearing loss, and the Veteran's wife testified only noticing the Veteran's hearing loss five years previously. The Veteran and his spouse are not competent to provide an etiology opinion. 


The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss was caused by service, or that his bilateral hearing loss manifested to a compensable degree within one year of service separation. The STRs indicate no complaints or treatment for bilateral hearing loss, and audiograms conducted during service indicated hearing was within normal limits. As noted, the March 2010 private audiological examination opinion was based on the Veteran's erroneous report that his STRs showed bilateral hearing loss. The Veteran's wife testified in the August 2016 Board hearing that she noticed the Veteran's hearing approximately 41 years after service separation. All probative medical evidence indicates that the Veteran's bilateral hearing loss was not caused by service, and the claim is denied. 


B. Skin Disorder

The Veteran has several diagnosed skin disorders, to include nevus, actinic keratosis, seborrheic keratosis, basal cell carcinoma, squamous cell carcinoma and malignant melanoma. The Veteran argues that his skin disorders were caused either by exposure to herbicides while he served in Vietnam or from exposure to radiation he sustained throughout the course of his military tenure. The Board will deny the claim on both theories of entitlement. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran served in Vietnam and he is therefore presumed to have been exposed to an herbicide agent. 

The Veteran's STRs include a September 1962 physical examination with accompanying health questionnaire. The Veteran then indicated that he worked with "radioactive electron tubes" in performance of his duties as an aircraft navigation systems repair technician. No abnormalities were noted. He reiterated this report in an August 1963 physical examination questionnaire. 

In a July 1964 medical examination report, "scattered papillomata" were noted without further elaboration by examiners, and without reference to any other skin abnormalities. In April 1966, December 1966 and February 1969 physical examination questionnaires, the Veteran again reported that he had worked with radioactive electron tubes, but denied then having, or ever having had "skin diseases." Military medical examiners noted on all occasions that although he worked with radioactive electron tubes, "protective measures" had been undertaken. The accompanying reports of medical examinations indicate no skin abnormalities were noted. 

Although the Veteran's relevant STRs indicate no complaints or treatment for skin disorders, medical records dated from June 1996 to February 2013, indicate the Veteran received relevant treatment. However, no etiology opinion was provided. 

In his August 2016 hearing testimony, the Veteran reasserted that his active service in Vietnam caused his skin disorders. The Veteran is not competent to provide an etiology opinion.

In April 2017, the Veteran was afforded a VA examination. He was diagnosed with several skin disorders, to include nevus, actinic keratosis, seborrheic keratosis, basal cell carcinoma, squamous cell carcinoma and malignant melanoma. The examiner opined that the Veteran's skin disorders were not caused by his active service. 

Presumptive service connection based on exposure to an herbicide agent during active military, naval, or air service is available for the diseases listed in 38 C.F.R. § 3.309(e). However, presumptive service connection is not available for those diseases the Secretary has determined to not be related to herbicide agent exposure during active military, naval, or air service. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32, 395 (June 12, 2007).  The Veteran's diagnoses are not listed under 38 C.F.R. § 3.309(e), and service connection is not available on a presumptive basis. 

38 C.F.R. § 3.309(d)(2) lists diseases specific to "radiation-exposed Veterans." Service connection is warranted if the listed diseases become manifest in a "radiation-exposed Veteran" as defined under 38 C.F.R. § 3.309(d)(3), provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are satisfied. 

A radiation-exposed Veteran is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty, participated in a radiation-risk activity. The term radiation-risk activity has a specific meaning. It means (1) onsite participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 6, 1945 to July 1, 1946; (3) internment as a prisoner of war in Japan, or active service in Japan immediately following such internment, during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the U.S. occupation forces in Hiroshima or Nagasaki, Japan during August 6, 1945 to July 1, 1946; (4) service in which the service member was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, or during such period the Veteran was exposed to ionizing radiation related to underground nuclear tests; or, (5) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program. 

"Onsite participation" is defined by 38 C.F.R. § 3.309(d)(3)(iv). It means participation (1) during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (2) during the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (3) service as a member of the garrison or maintenance forces on Eniwetok during specified periods; or (4) assignment to official military duties at Naval Shipyards involving the decontamination of ships that participated in Operation Crossroads.  

The Veteran has several diagnosed skin disorders, none of which are listed under 38 C.F.R. § 3.309(d)(2). The Veteran contends that his military occupational specialties (MOSs) as an electronics technician and auxiliary weapons loader caused his skin disorders because he was exposed to radioactive electron tubes working with radar transceivers and loading nuclear missiles onto airplanes. However, the Veteran's service personnel records and contentions do not indicate that he participated in any of the activities specified as radiation-risk activities under 38 C.F.R. § 3.309(d)(3).

38 C.F.R. § 3.311 is another method to seek service connection based on a Veteran's exposure to ionizing radiation. A radiogenic disease that may be attributable to ionizing radiation exposure is listed under 38 C.F.R. § 3.311(b)(2) and the specified time periods required for manifestation of that radiogenic disease are defined under § 3.311(b)(5).  The Veteran's private treatment records indicate he was first diagnosed with malignant melanoma in July 1999, basal cell carcinoma in November 2001, and squamous cell carcinoma in March 2007 - all forms of skin cancer. While skin cancer is found under § 3.311(b)(2),  the Veteran's disorders  manifested five years or more after the Veteran's ionizing radiation exposure, well beyond the presumptive periods established under 38 C.F.R. § 3.311(b)(5)(iv). 

Moreover, in a July 2011 letter, the Office of Contingency Radiation Operations for the  Department of the Air Force Medical Support Agency reported that while those who worked near some radar systems did have potential for exposure to ionizing radiation, it did not have any data reflecting the Veteran's exposure to external or internal radiation exposure. However, it also reported that it had conducted a "meta-analysis" on all Air Force personnel who were entered in the Air Force dosimetry program based on potential for exposure to radar systems. The Air Force reported that over 46,000 dosimetric readings from personnel that included radar operators, radar maintenance technicians, and radar administrative/ supply personnel, had been studied. It also reported that of individuals monitored only 5% had any measurable dose and only 0.1% had lifetime doses greater than 0.300 rem. For comparison, it noted that the average annual exposure to background radiation for people in the United States is approximately 0.620 rem.

The agency also reported that it requested the Air Force Safety Center (AFSC) provide any information relevant to the veteran's radiation exposure history. While the AFSC reviewed the veteran's official personnel records from the National Personnel Records Center and determined that the veteran had the potential to be exposed to ionizing radiation, it estimated the maximum total effective dose equivalent (TEDE) or sum of external and internal dose for the Veteran as approximately 0.480 rem, also considering the Veteran's duties working with electron tubes. It also noted that in comparison, the annual TEDE limit for
occupationally exposed individuals is 5 rem per year. 

In an August 2011 letter, the Under Secretary for Health opined that the Veteran's skin cancers were not caused by exposure to ionizing radiation during service. The Under Secretary further explained that based on an August 2004 position statement from the Health Physics Society, health risks are "too small to be observed or are nonexistent" based on a dose below 5-10 rem, including occupational and environmental exposures. 

Thus, service connection for the Veteran's skin disorders on a presumptive basis is not appropriate. However, the U.S. Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran has been afforded appropriate medical examination which found no connection between his disorder and any incident of service. Further, no competent medical examiner has expressed an opinion as to a connection between service and the disorders at issue. Given these facts, the preponderance of the evidence is against the claim and the appeal will be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder, to include nevus, actinic keratosis, seborrheic keratosis, basal cell carcinoma, squamous cell carcinoma and malignant melanoma, as due to exposure to an herbicide agent and ionizing radiation, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


